           Case 1:16-cr-00521-CM Document 139 Filed 03/07/19 Page 1 of 1

Criminal Notice of Appeal - Form A


                                                  NOTICE OF APPEAL
                                                United States District Court

                                      Southern

Caption:
United States
- - - - - - - - - - - - - - - - - - - v.

                                                                                             Docket No.: ~~~21 (~~)________ _
Dwaine Collymore
                                                                                                      Hon. Colleen McMahon
                                                                                                          (District Court Judge)


Notice is hereby given that _l?_~-~~e        Collx_~9~e___________ appeals to the United States Court of
Appeals for the Second Circuit from the judgment __         { _J.other         1

                                                                                                       (specify)
entered in this action on -
                          3/5/2019
                            - - - - - - -------·
                                 (date)




This appeal concerns : Conviction only        L_J   Sentence only          l__J Conviction & Sentence I ./ Other L__

Defendant found guilty by plea . / I trial I        I N/A   I
Offense occurred after November 1, 1987? Yes I ./                       No I             N/A [

Date of sentence: 2/25/2019                                     N/A l__J

Bail/Jail Disposition: Committed      I ./    Not committed         I          N/A   I




Appellant is represented by counsel? Yes . / I No               I         If yes, provide the following information:


Defendant's Counsel :           Jeremy Schneider, Esq. & David Stern, Esq.

Counsel's Address :             100 Lafayette Street, Suite 501

                                New York, New York 10013

Counsel's Phone :               212-571-5500


Assistant U.S. Attorney:        Jared Lenow, Esq . & Hagan Scotten, Esq .

AUSA's Address:
                                One Saint Andrew's Plaza
                                                                                                 i~
                                 New York, New York 10007

AUSA's Phone:
                                212-637-1068 & 212-637-2410
